NUMBER 13-20-00141-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


                              IN RE MARIO A. DAVILA


                        On Petition for Writ of Mandamus.


                                         ORDER

 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

       Relator Mario A. Davila filed a petition for writ of mandamus and motion to stay in

the above cause on March 16, 2020. Through this original proceeding, relator seeks to

compel the trial court to vacate its orders freezing discovery. According to the petition, the

underlying matter is a bill of review proceeding, and real party in interest, Easy Way

Leisure Corporation d/b/a Easy Way Products Co. (Easy Way), has filed a traditional

motion for summary judgment against relator which is set for hearing on March 23, 2020.

By motion to stay, relator seeks to stay the trial court proceedings pending resolution of

this petition for writ of mandamus.
       The Court, having examined and fully considered the motion to stay, is of the

opinion that it should be granted in part and denied in part. Accordingly, we grant the

motion to stay and order that that any hearing or ruling on Easy Way’s traditional motion

for summary judgment is stayed pending resolution of this original proceeding or further

order of this Court. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”). The motion to stay

is denied as to other trial court proceedings.

       The Court requests that the real party in interest, Easy Way, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
17th day of March, 2020.




                                                  2